DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "uses the condensation heat of the pre-cooler". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al (KR PUB. 10-1471954, herein Seok) in view of Lee et al (US PUB. 20150184873, herein Lee) in further view of Wallace (US PUB. 20180347841).

Regarding claim 1, Seok teaches An Internet of Things (IoT)-based smart hybrid dehumidification system comprising: 
a direct heating unit configured to suction humid air and supply dehumidified dry air to the dehumidification space (last paragraph page 3 “a dry dehumidifier comprising: an air supply fan for sucking high temperature and high-humidity air to supply dehumidified dry air to a room”)
wherein 
the direct heating unit comprises a pre-cooler configured to cool and supply outdoor air (page 5 third paragraph “precooler 62 and the aftercooler 62 are intermittently operated so that the condenser 70 for the precooler and the condenser 72 for the aftercooler serve as the outdoor units for the respective coolers at the upper portion of the main body So that the refrigerant can be condensed by the air in the room”), a dehumidification rotor configured to adsorb moisture in a dry adsorption manner from the outdoor air cooled by the pre-cooler (page 3 last paragraph “A rotor regeneration fan for sucking the regeneration air and discharging the regenerated humid air to the outside;”), and a heat source unit configured to evaporate the moisture of the dehumidification rotor (page 3 last paragraph “A rotor regeneration heater for warming the regeneration air sucked by the rotor regeneration fan”, end of page 4 to page 5)  
the heat source unit comprises a first regenerative heat source unit (end of page 4 “rotor regeneration heater 50”) and a second regenerative heat source unit (page 5 paragraph 6 “secondary regenerated heater”)
and the first regenerative heat source unit uses the condensation heat of the pre-cooler (page 4 “whose temperature is raised through the dehumidifying unit is cooled in the precooler or the aftercooler and the heat of condensation of the precooler and the heat pipe are used The temperature of the reconditioning air is sequentially increased, and then the heat is heated by the electric heater to reduce the regenerated energy”)
Fukuhara does not teach a sensing unit provided in a dehumidification space, a direct digital controller (DDC) configured to control the direct heating unit; and a user terminal configured to remotely control the DDC in real time according to a sensing signal sensed by the sensing unit, and a second regenerative heat source unit, and the first regenerative heat source unit uses the condensation heat of the pre-cooler, the second regenerative heat source unit uses a heater, and the heater is activated by sunlight power.
Lee teaches a sensing unit provided in a dehumidification space (0014)
and the first regenerative heat source unit (0060) uses the condensation heat of the pre-cooler (taught by Seok), the second regenerative heat source unit uses a heater, and the heater is activated by sunlight power (0062 “hot water that is produced by the solar hot water device 100.”, 0007 “regenerator may be, for example, a device that receives hot water and radiates heat. Accordingly, heat supply is necessary to drive the regenerator, which is related to overall energy efficiency of the solar dehumidifying”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Seok with the heat source for dehumidification teachings of Lee since Lee teaches that its dehumidifying system can prevent the performance issues from temperature and pressure changes (0079). 
Seok and Lee do not teach a direct digital controller (DDC) configured to control the direct heating unit; and a user terminal configured to remotely control the DDC in real time according to a sensing signal sensed by the sensing unit,
Wallace teaches a direct digital controller (DDC) configured to control the direct heating unit (0158); 
and a user terminal configured to remotely control the DDC in real time according to a sensing signal sensed by the sensing unit (0086-0087),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Seok and the heat source for dehumidification teachings of Lee with the user interface teachings of Wallace since Wallace teaches for efficiency power usage based control of an environment (0121). 
Regarding claim 2, Seok, Lee and Wallace teach the IoT-based smart hybrid dehumidification system of claim 1.
Seok and Lee further teach further comprising: a first heat source supply unit configured to supply a heat source to the first regenerative heat source unit by including a compressor (Wallace 0127 teaches condenser) and a condenser (Seok page 4 “whose temperature is raised through the dehumidifying unit is cooled in the precooler or the aftercooler and the heat of condensation of the precooler and the heat pipe are used The temperature of the reconditioning air is sequentially increased, and then the heat is heated by the electric heater to reduce the regenerated energy”)
and a second heat source supply unit configured to supply a heat source to the first regenerative heat source unit using solar heat or configured to supply heat sources to the first regenerative heat source unit and the second regenerative heat source unit using solar heat and sunlight, respectively (Lee 0099 “a solar dehumidifying and cooling system of the present invention, since hot water that is produced by a solar hot water device may be used as a heat source of a regenerator that regenerates a dehumidifying rotor”, uses solar heat).
Regarding claim 3, Seok, Lee and Wallace teach The IoT-based smart hybrid dehumidification system of claim 2.
Seok and Lee teach wherein the first regenerative heat source unit comprises a first pipe through which a solar-heat storage material flows (Lee 0082 “a pipe through which the hot water is supplied to the regenerator”) and a second pipe through which a high-temperature refrigerant flows (Lee 0062 “The heat exchanger may include a pipe through which a predetermined refrigerant flows”, and the second pipe is buried in the first pipe (Lee 0062 “That is, the regenerator 260 may include a heat exchanger. The heat exchanger may include a pipe through which a predetermined refrigerant flows and may heat the air in the second channel 216 by using the hot water that is produced by the solar hot water device 100 and flows through the pipe.”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al (KR PUB. 10-1471954, herein Seok) in view of Lee et al (US PUB. 20150184873, herein Lee) in further view of Wallace (US PUB. 20180347841) in further view of Yakumaru et al (US PUB. 20050061011, herein Yakumaru). 

Regarding claim 4, Seok, Lee and Wallace teach the IoT-based smart hybrid dehumidification system of claim 3. 
Seok, Lee and Wallace do not teach wherein the direct heating unit further comprises: a bypass line configured to circulate a high-temperature refrigerant discharged from the compressor to the condenser without passing through the first regenerative heat source unit; and a three-way valve configured to control the bypass line.
Yakumaru teaches wherein the direct heating unit further comprises: a bypass line configured to circulate a high-temperature refrigerant discharged from the compressor to the condenser without passing through the first regenerative heat source unit; and a three-way valve configured to control the bypass line (0148 “refrigerating cycle device includes a fifth open/close valve 28, a fourth bypass circuit 29, a first three-way valve 30, a second three-way valve 31, a fifth bypass circuit 32, a sixth open/close valve 33 and a sixth bypass circuit 34”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Seok, the heat source for dehumidification teachings of Lee and the user interface teachings of Wallace with the bypass teachings of Yakumaru since this would allow for performing an operation of refrigerating cycle device with high efficiency with a miniaturized receiver (abstract). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al (KR PUB. 10-1471954, herein Seok) in view of Lee et al (US PUB. 20150184873, herein Lee) in further view of Wallace (US PUB. 20180347841) in further view of Bull et al (US PUB. 20180238579, herein Bull). 
Regarding claim 5, Seok, Lee and Wallace teach The IoT-based smart hybrid dehumidification system of claim 3.
Seok and Lee further teach wherein the sensing unit comprises a humidity sensor and a temperature sensor provided in the dehumidification space (Lee 0014), which includes an intake port and an exhaust port (Seok page 3 last paragraph).
Seok, Lee and Wallace do not teach and a camera configured to sense a state in the dehumidification space.
Bull teaches and a camera configured to sense a state in the dehumidification space (0023 “a dehumidifier…a video camera”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Seok, the heat source for dehumidification teachings of Lee and the user interface teachings of Wallace with the load control system sensor teachings of Bull since Bull teaches a unified system that allows for a user to control as a unified load control system (0006). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al (KR PUB. 10-1471954, herein Seok) in view of Lee et al (US PUB. 20150184873, herein Lee) in further view of Wallace (US PUB. 20180347841) in further view of Bull et al (US PUB. 20180238579, herein Bull) in further view of Landry (US PUB. 20090139254). 

Regarding claim 6, Seok, Lee, Wallace and Bull teach the IoT-based smart hybrid dehumidification system of claim 5.
Seok and Wallace further teach and the DDC controls the operation of the pre-cooler, dehumidification rotor, heat source unit (taught by Seok as shown above), [intake fan, and exhaust fan] of the direct heating unit according to an instruction value from the user terminal (Wallace 0086-0087)
in order to suction humid air and supply dehumidified dry air to the dehumidification space (page 3 last paragraph, page 4 paragraph 4),
Seok, Lee, Wallace and Bull do not teach wherein the direct heating unit further comprises an intake fan configured to supply cooled dry air from which moisture is removed by the dehumidification rotor to the intake port, and an exhaust fan configured to release, through the exhaust port, air in the dehumidification space or air heated by the dehumidification rotor to the outside in order to suction humid air and supply dehumidified dry air to the dehumidification space.
Landry teaches wherein the direct heating unit further comprises an intake fan configured to supply cooled dry air from which moisture is removed by the dehumidification rotor to the intake port (0043 “air stream 12 leaving the isolated zone of the rotor returns to the intake of the zone circulating fan 1”)
and an exhaust fan configured to release, through the exhaust port, air in the dehumidification space or air heated by the dehumidification rotor to the outside (0068 “regeneration air 43 leaving zone Z4 is humidified and cooled adiabatically. The air is then discharged by the regeneration fan 47 as regeneration exhaust air 45.”) in order to suction humid air and supply dehumidified dry air to the dehumidification space (taught by Seok).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Seok, the heat source for dehumidification teachings of Lee and the user interface teachings of Wallace and the load control system sensor teachings of Bull with the thermodynamic closed loop teachings of Landry since Landry teaches recovered energy capability and capacity through both closed thermodynamic cycles and open cycle processes for significantly improved efficiency and energy conservation (0003). 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al (KR PUB. 10-1471954, herein Seok) in view of Yakumaru et al (US PUB. 20050061011, hereinafter Yakumaru) in further view of Wallace (US PUB. 20180347841) in further view of Landry (US PUB. 20090139254).

Regarding claim 7, Seok teaches An Internet of Things (IoT)-based smart hybrid dehumidification control method comprising: 
(a) presetting the temperature in a first regenerative heat source unit (end of page 4 “rotor regeneration heater 50”, page 5 paragraph 4 “temperature of the reconditioning air f is raised and then supplied to the rotor regenerative heater 50 to reduce the capacity of the rotor regenerative heater 50 according to the target humidity”) [by a user terminal]; 
(b) [activating an intake fan provided in a direct heating unit to supply air to an intake port of a dehumidification space], and at the same time, cooling outdoor air by a pre-cooler and removing the moisture contained in the outdoor air by a dehumidification rotor (page 5 third paragraph “precooler 62 and the aftercooler 62 are intermittently operated so that the condenser 70 for the precooler and the condenser 72 for the aftercooler serve as the outdoor units for the respective coolers at the upper portion of the main body So that the refrigerant can be condensed by the air in the room”, page 3 last paragraph “A rotor regeneration fan for sucking the regeneration air and discharging the regenerated humid air to the outside;” page 3 last paragraph “A rotor regeneration heater for warming the regeneration air sucked by the rotor regeneration fan”, end of page 4 to page 5); 
and (e) activating a heater of a second regenerative heat source unit (page 5 paragraph 6 “secondary regenerated heater”) [by a battery supplying power] when the temperature sensed in operation (c) is lower than the temperature set in operation (a) (page 5 paragraph 6 “The regenerator 70 regenerates the regenerated air the temperature of the regenerated air (f) is raised to 40 to 45 ° C. The regenerated air having the increased temperature then flows into the heat pipe 90 as the secondary regenerated heater and is raised to a temperature of 50 to 70 ° C”). 
Seok does not teach by a user terminal, activating an intake fan provided in a direct heating unit to supply air to an intake port of a dehumidification space, (c) sensing the temperature in the first regenerative heat source unit by a temperature sensing member provided in the first regenerative heat source unit after the dehumidification is performed in operation  (b); (d) circulating a high-temperature refrigerant discharged from a compressor to a condenser through a bypass line in order not to pass through the first regenerative heat source unit when the temperature sensed in operation (c) is higher than the temperature set in operation (a), by a battery supplying power  when the temperature sensed in operation (c) is lower than the temperature set in operation (a).
Yakumaru teaches (c) sensing the temperature in the first regenerative heat source unit by a temperature sensing member provided in the first regenerative heat source unit after the dehumidification is performed in operation (b) (0196 “The refrigerating cycle device includes blow-off temperature detection means 134 which detects a temperature of blow-off air which is blown off by way of the heater core”)
(d) circulating a high-temperature refrigerant discharged from a compressor to a condenser through a bypass line (0120 “piping and refrigeration coils of the refrigeration system of FIG. 4A in a series refrigeration coil arrangement. In this arrangement, the discharge port of a compressor 80 is connected via conduit 82 to the intake side of the optional condenser coil 62 in the outdoor air regeneration bypass system”) in order not to pass through the first regenerative heat source unit when the temperature sensed in operation (c) is higher than the temperature set in operation (a) (0142 “by providing the third bypass circuit 26, lowering of the indoor blow-off temperature can be prevented whereby it is possible to perform the operation of the refrigerating cycle device with the higher space heating ability”, 0129 “in comparing a temperature Teva of the first heat exchanger 13 and a set temperature Ty (for example 0.degree. C.), when Teva is equal to or less than Ty, by performing a control such that the first open/close valve 21 assumes a fully open position, it is possible to bypass the refrigerant-water heat exchanger”); 
by a battery supplying power (0112 “the cooling water is heated by the power engine 17 (for example, a heat generating source such as an engine or a battery)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Seok with the bypass teachings of Yakumaru since this would allow for performing an operation of refrigerating cycle device with high efficiency with a miniaturized receiver (abstract).
Seok and Yakumaru do not teach by a user terminal, activating an intake fan provided in a direct heating unit to supply air to an intake port of a dehumidification space.
Wallace teaches by a user terminal (0086-0087),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Seok and the heat source for dehumidification teachings of Lee with the user interface teachings of Wallace since Wallace teaches for efficiency power usage based control of an environment (0121). 
Seok, Yakumaru and Wallace do not teach activating an intake fan provided in a direct heating unit to supply air to an intake port of a dehumidification space.
Landry teaches activating an intake fan provided in a direct heating unit to supply air to an intake port of a dehumidification space (0043 “air stream 12 leaving the isolated zone of the rotor returns to the intake of the zone circulating fan 1”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Seok, Yakumaru, and Wallace with the thermodynamic closed loop teachings of Landry since Landry teaches recovered energy capability and capacity through both closed thermodynamic cycles and open cycle processes for significantly improved efficiency and energy conservation (0003). 

Regarding claim 8, Seok, Yakumaru, Wallace, and Landry teach the IoT-based smart hybrid dehumidification control method of claim 7.
Seok and Wallace further teach wherein the supply of a heat source from a first heat source supply unit to the first regenerative heat source unit and the supply of a heat source from a second heat source supply unit to the first regenerative heat source unit and the second regenerative heat source unit are executed (Seok page 5 paragraph 6 “The first regenerative heater 80 is configured to perform heat exchange with the low temperature regeneration air (f) at 20 DEG C into which the heat of condensation is introduced as the precooler 70. The regenerator 70 regenerates the regenerated air the temperature of the regenerated air (f) is raised to 40 to 45 ° C. The regenerated air having the increased temperature then flows into the heat pipe 90 as the secondary regenerated heater and is raised to a temperature of 50 to 70 ° C”, page 5 paragraph 4 “target humidity to be achieved”) according to the temperature preset by the user terminal (Wallace 0086-0087).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116